Priority
Examiner acknowledges that the foreign priority document was retrieved and acknowledged in the parent applicantion, 15/987250.
Reasons for Allowance
The claims are allowable because the prior art does not teach acquiring a first captured image of a 3D display of a first pattern image, adjusting a 3D display parameter set based on the first captured image, then acquiring a second captured image of the 3D display of a second image based on the adjusted parameter set, then adjusting a second 3D display parameter set based on the second captured image, wherein the first pattern image is based on a plurality first source images for a plurality of viewpoints, and the first source images each comprise a horizontal line at a position based on the respective corresponding viewpoints.  This process, combined with the other recited limitations, renders the claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424                                                                                                                                                                                         /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424